Per Curiam.

The Board of Tax Appeals, Lelator herein, received from respondent, Auditor of Sandusky County, an abstract of real property values for Sandusky County, for the tax year 1975.
After a review of the abstract, and a hearing at which respondent was present, the board rejected the abstract, stating its reasons,' and directed- the respondent to' prepare and file an adjusted abstract in accordance with an entry and order dated December 23, 1975.
On December 29,1975, respondent, in a letter to relator, stated he would not comply with the entry and order.
Relator is asking this court to order respondent to comply with the board ’s' order.
In State, ex rel. Board of Tax Appeals, v. Smith (1974), 39 Ohio St. 2d 155, involving a similar fact situation and the same parties, this court, at page 156, stated as follows: “The Board of Tax Appeals has reviewed and disapproved the abstract in question and' has issued an order to correct the abstract. R. C. 5715.26 imp'oses upon *234the county auditor a mandatory ministerial duty to comply with that order. * *
The writ of mandamus is allowed.

Writ allowed.

O’Neill, C. J., Herbert, Corrigan, Stern, Celebrezze, W. Brown and P. Brown, JJ., concur.